EXHIBIT Reading International Announces 1st Quarter 2008 Results · Revenuefrom continuing operationswas up 42.0% over the 2007 quarter,to $39.7million · Net Lossfor the quarter was reduced by 65.0% over the 2007 quarter, to $226,000 · EBITDA (1) as reported, was $6.9 million up 51.2% compared to $4.6 million in 2007 quarter Los Angeles, California, - (PR NEWSWIRE) –May 19, 2008 – Reading International, Inc. (AMEX: RDI) announced today results for its quarter ended March 31, 2008. First Quarter 2008 Highlights Our year-to-year results of operations were principallyimpacted by the following: · the acquisition on February 22, 2008, of 14 cinemas with 173 screens in Hawaii and California and an agreement to manage one cinema with 8 screens in Hawaii, the “Consolidated Entertainment” acquisition.As a result of this acquisition the 2008 quarter included 39 days of these operating results; · through March 31, 2007, the sale of 65 out of 67 residential units comprising our Place 57 residential condominium tower in Manhattan, in which we own a 25% interest.Sales of 6 units closed in the 2007 quarter, as opposed to zero units in the 2008 quarter; · the acquisition on February 1, 2007 of the long-term ground lease interest underlying our Tower Theater in Sacramento, California (the foremost art cinema in Sacramento); and · the increase in the value of the Australian and New Zealand dollars vis-à-vis the US dollar from $0.8104 and $0.7158, respectively, as of March 31, 2007 to $0.9132 and $0.7860, respectively, as of March 31, 2008. First Quarter 2008 Discussion Revenue from continuing operations increased from $28.0 million in the 2007 quarter to $39.7 million in 2008, a 42.0% increase.The cinema revenue increase of $10.8 million was predominantly due to the US segment, due to the Consolidated Entertainment acquisition which contributed $6.5 million, and Australia ($3.9 million higher than last year).The top 3 grossing films for the quarter in our circuit worldwide were: “I Am Legend,” “Alvin and the
